Appeal, by permission of this court, from an order of the Appellate Term. The order appealed from reversed a judgment of the Municipal Court of the City of New York, Borough of Queens, Sixth District, entered on a jury verdict for $1,500 in favor of respondent, and ordered a new trial unless respondent stipulate to reduce the verdict to $1,000, in which event the judgment as so modified would be affirmed. Respondent so stipulated. Order unanimously affirmed, with costs. No opinion.
Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.